Citation Nr: 9918004	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of surgery 
for an umbilical hernia, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970 and September 1990 to August 1991. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Atlanta, Georgia, Regional Office (hereinafter RO).  The 
claim was remanded for further development by the Board in 
February 1998.

At the time the claim was before the Board, during the appeal 
period, the rating for the hernia residuals was increased 
from noncompensable to 20 percent, effective in April 1994.  
While the case was in REMAND status, the RO increased the 
rating for the hernia residuals to 40 percent.  The effective 
date of the increase was to April 1994.  The appellant has 
continued to express disagreement with the assigned rating, 
and the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

The veteran contends that he should be afforded another VA 
examination because the physician who conducted the April 
1998 VA examination did not answer all the questions 
requested by the Board in the February 1998 remand.  It is 
conceded by the Board that the April 1998 VA examination did 
not adequately address the questions and concerns discussed 
in the prior remand.  In addition, further clarification is 
needed in view of the statement received from the private 
physician.  Thus, as the Board is required to insure 
compliance with the instructions of it remands, the RO will 
be requested upon remand to schedule the veteran for another 
VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran is to be afforded an 
appropriate VA examination to determine 
the exact nature and severity of the 
service-connected residuals attributable 
to the surgery for an umbilical hernia.  
The claims file is to be provided to the 
examiner for review prior to the 
examination, and the relevant clinical 
history, as outlined in the February 1998 
remand and as shown in the record, is to 
be reviewed.  After this action is 
completed, answers to the following 
questions are requested:  

A) What abdominal muscles are affected by 
the hernia(s) currently shown?  Are these 
muscles, to include the abdominal fascia 
and the "linear alba at the abdominal 
rectus muscles" identified at the April 
1998 VA examination "distinct" to the 
extent that they involve separate 
functions, or are they "contiguous" 
such that they are all associated with 
the same function?

B) Is there any tenderness in the area of 
the scar from the in-service umbilical 
herniorrhaphy? 

C) Are the ventral and umbilical hernias 
currently demonstrated operable? 

All findings are to be legibly recorded 
and each medical opinion is to be 
supported by specific clinical findings 

2.  The veteran and his representative 
are notified that they may submit 
additional argument and evidence while 
the case is otherwise undergoing 
development.

3.  Following completion of the requested 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  This 
determination should include 
consideration of whether separate ratings 
for an umbilical hernia, ventral hernia, 
and a surgical scar should be assigned, 
or whether the hernia affects such 
muscles and is so massive as to warrant 
an increased schedular rating under Code 
7339.  To the extent that this 
adjudication does not result in a grant 
of all benefits sought by the veteran in 
connection with the claim on appeal, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, to include citations to the 
relevant laws and regulations as needed, 
and the case should be returned to the 
Board for further appellate review. 

The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




